Citation Nr: 0735249	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  06-12 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than March 28, 2002 
for the grant of   service connection for Legg-Calve-Perthes 
disease, left hip, status-post total         hip replacement.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel
INTRODUCTION

The veteran had active military service from June 1971 to 
December 1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which reopened and granted entitlement 
to service connection for Legg-Calve-Perthes disease, left 
hip, status-post total hip replacement, and assigned an 
initial 30 percent rating, effective from March 28, 2002.  
The veteran appealed the assigned effective date that service 
connection was awarded.

For the reasons indicated below, the appeal is REMANDED to 
the RO via             the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify      the veteran if 
further action is required.

During his July 2007 Travel Board hearing the veteran raised 
the issue of entitlement to service connection for a back 
disorder, secondary to his service-connected left hip 
disability.  This issue, however, is not currently developed 
or certified for appellate review.  Accordingly, this matter 
is referred to the RO for appropriate consideration.  


REMAND

The veteran's identified theory of entitlement to an earlier 
effective date is that April 1982 and September 1990 rating 
decisions were clear and unmistakable erroneous (CUE) in 
denying entitlement to service connection for a left hip 
disorder.  Under VA law, previous decisions which are final 
and binding, including but not limited to decisions denying 
entitlement to service connection, will be accepted as 
correct in the absence of clear and unmistakable error.  
Where evidence establishes such error, the prior decision 
will be reversed or amended.  38 U.S.C.A. § 5109A (West 2002 
& Supp. 2007); 38 C.F.R. § 3.105(a) (2007).  CUE is defined 
as "the kind of error, of fact or law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error."  
Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

The United States Court of Appeals for Veterans Claims 
(Court) has further clarified that in order for a claim of 
clear and unmistakable error to be valid, there must have 
been an error in the prior adjudication of the claim; either 
the correct facts, as they were known at the time, were not 
before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied.  
Russell v. Principi, 3 Vet. App. 310 (1992) (en banc).

The allegations of CUE are inextricably intertwined with the 
pending claim.  Hence, a determination on the earlier 
effective date claim must be deferred pending initial RO 
adjudication of the CUE claims.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (where a claim is inextricably 
intertwined with another claim, the claims must be 
adjudicated together in order to enter a final decision on 
the matter).

Accordingly, the case is REMANDED for the following action:

1.	The RO must adjudicate the veteran's 
claims that April 1982 and September 1990 
rating decisions which denied entitlement 
to service connection for a left hip 
disorder were clearly and unmistakably 
erroneous.  Should the RO deny these 
claims the veteran is hereby informed that 
the Board may only exercise appellate 
jurisdiction over these claims if he 
perfects an appeal in a timely manner.  
38 U.S.C.A. § 7105 (West 2002).

2.	As for the underlying the claim of 
entitlement to an earlier effective date 
for service connection for a left hip 
disorder, if while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance under the 
Veterans Claims Assistance Act of 2000 
(VCAA), such as providing updated notice 
of what evidence has been received and not 
received by VA as well as who has the duty 
to request evidence, then such development 
must be undertaken by the RO.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); 38 
U.S.C.A. §§ 5100, 5103, 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159 (2007).  

3.	Thereafter, the RO should readjudicate 
the claim of entitlement to an effective 
date earlier than March 28, 2002 for the 
grant of service connection for Legg-
Calve-Perthes disease, left hip, status-
post total hip replacement.   If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished with a supplemental statement 
of the case (SSOC) and afforded an 
opportunity to respond before the file is 
returned to   the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

